Citation Nr: 1048216	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  08-12 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to service-connected posttraumatic stress 
disorder.

2.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD), also claimed as hiatal hernia and irritable bowel 
syndrome, to include as secondary to service-connected 
posttraumatic stress disorder.

3.  Entitlement to service connection for status post left total 
knee replacement, claimed as a bilateral knee disability.

4.  Entitlement to service connection for right knee degenerative 
joint disease, claimed as a bilateral knee disability.

5.  Entitlement to service connection for a spondylolytic defect 
at L5 with a grade 1 spondylolisthesis and status post 
provocative diskography due to a congenital defect in the lumbar 
spine, claimed as a back disability.

6.  Entitlement to service connection for malignant melanoma in 
situ, excision; acute suppurative folliculitis; and actinic 
keratosis, claimed as a skin disability due to sun exposure.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1963 to June 1967.

This matter arises before the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.  The competent evidence or record does not show that the 
Veteran's service-connected posttraumatic stress disorder was a 
causative or aggravating factor in his erectile dysfunction or 
that his erectile dysfunction was otherwise caused or aggravated 
by his period of active military service.  

2.  The competent evidence or record does not show that the 
Veteran's service-connected posttraumatic stress disorder was a 
causative or aggravating factor in his GERD or that his GERD was 
otherwise caused or aggravated by his period of active military 
service.  

3.  A left knee disability is not related to the Veteran's period 
of active military service.  

4.  Degenerative joint disease of the right knee is not related 
to the Veteran's period of active military service.  

5.  A back disability is not related to the Veteran's period of 
active military service.  

6.  A skin disability was caused by a severe sunburn in service.

  
CONCLUSIONS OF LAW

1.  Erectile Dysfunction was not caused by or aggravated by 
active military service and was not proximately due to or 
aggravated by the Veteran's service-connected posttraumatic 
stress disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.310 (2010). 

2.  GERD was not caused by or aggravated by active military 
service and was not proximately due to or aggravated by the 
Veteran's service-connected posttraumatic stress disorder.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2010). 

3.  The Veteran's left knee disability is not the result of 
disease or injury incurred in or aggravated by his period of 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2010).

4.  The Veteran's degenerative joint disease of the right knee is 
not the result of disease or injury incurred in or aggravated by 
his period of active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010).
5.  The Veteran's back disability is not the result of disease or 
injury incurred in or aggravated by his period of active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2010). 

6.  The Veteran's skin disability is the result of an injury 
incurred in his period of active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Previous Board Remand

In March 2010, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) for further development and 
readjudication of the Veteran's claims.  Specifically, the Board 
ordered the AMC to schedule the Veteran for VA examinations in 
order to determine the etiology of his claimed disorders.  A 
remand by the Board confers upon the Veteran, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  When remand orders are not 
complied with, the Board must ensure compliance.  However, only 
substantial compliance, not strict compliance, is necessary.  
D'Aries v. Peake, 22 Vet. App. 97 (2008).  VA afforded the 
Veteran adequate medical examinations in April 2010 and July 
2010.  Based on the foregoing, the Board finds that the AMC 
substantially complied with the March 2010 remand.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In correspondence dated June 2007 and August 2008, the RO advised 
the Veteran of what the evidence must show to establish 
entitlement to service connection for his claimed disorders on a 
direct and secondary basis and described the types of evidence 
that the Veteran should submit in support of his claims.  The RO 
also explained what evidence VA would obtain and make reasonable 
efforts to obtain on the Veteran's behalf in support of the 
claims.  The VCAA notice letters also addressed the elements of 
degree of disability and effective date.    

The Board further notes that the Veteran was provided with a copy 
of October 2007 rating decision; the March 2008 statement of the 
case; the September 2008, March 2009, and August 2010 
supplemental statements of the case; and the Board's March 2010 
remand, which cumulatively included a discussion of the facts of 
the claims, notification of the bases of the decisions, and a 
summary of the evidence considered to reach the decisions.  
Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  

To fulfill its statutory duty to assist, the RO/AMC afforded the 
Veteran with compensation and pension examinations in July 2007, 
April 2010, and July 2010.  VA also associated the Veteran's 
service treatment records (STRs) and post service treatment 
records with the claims file to the extent possible.  

To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examinations obtained in 
this case were more than adequate, as they were predicated on a 
full reading of the available medical records in the Veteran's 
claims file.  The examinations included the Veteran's subjective 
complaints about his disabilities and the objective findings 
needed to rate the disabilities. 

The Veteran has not made the RO, the AMC, or the Board aware of 
any other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to comply 
with the duty to assist the Veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed with 
appellate review.  

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  As a general matter, service connection for a disability 
on the basis of the merits of such claim requires (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Service connection may also be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  
Establishing service-connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See 38 C.F.R. 
§ 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 3.303(b) 
(2010).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  However, lay persons can provide 
an eye-witness account of a veteran's visible symptoms.  See, 
e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) 
(competent lay evidence concerning manifestations of  disease may 
form the basis for an award of service connection where a 
claimant develops a chronic disease within a presumptive period 
but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Also, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  
Knees, Back, GERD, Erectile Dysfunction

The Veteran filed his claim in June 2007, asserting that his 
erectile dysfunction and gastrointestinal disorder were both 
related to service or caused by his service-connected 
posttraumatic stress disorder.  The Veteran also claimed that his 
bilateral knee disabilities were caused by marching at Lackland 
Air Force Base in 1963 and that he fell off the wing of an 
airplane in 1964, causing a disability to his spine.  After 
reviewing the competent evidence of record, the Board finds that 
the preponderance of the evidence weighs against the Veteran's 
claims of entitlement to service connection for GERD, erectile 
dysfunction, bilateral knee disabilities, and a spine disability.  

At the outset, the Board acknowledges that most of the Veteran's 
service treatment records are unavailable.  Nevertheless, the 
Veteran claimed that his back and knee disabilities were incurred 
in 1963 and 1964.  The Veteran never specified what caused his 
GERD or erectile dysfunction in service.  Nevertheless, one of 
the few available service treatment records is a November 1965 
isolated duty examination that post dates the Veteran's claimed 
knee and back injuries by one to two years.  That examination 
revealed that the Veteran's abdomen, genitourinary system, lower 
extremities, and spine were all clinically normal.  The examiner 
noted several disorders in the notes and significant or interval 
history section of the examination report and summarized the 
Veteran's defects and diagnoses by listing only defective color 
vision and myoglobinuria.  Additionally, in the accompanying 
report of medical history, the Veteran only noted that he had a 
history of swollen or painful joints and frequent indigestion.  
He denied, however, any history of stomach, liver, or intestinal 
trouble; arthritis or rheumatism; bone, joint, or other 
deformity; or a "trick" or locked knee.  The examiner also 
noted that the Veteran denied "all other significant medical or 
surgical history" after listing several unrelated diagnoses.  
Furthermore, the record contains a physical profile serial report 
that was dated in May 1966 but indicated that the physical or 
profile was conducted in November 1965.  That report indicated 
that the Veteran's physical capacity was rated a two and his 
lower extremities were rated a one, indicating a high level of 
fitness for his lower extremities and some level of defect in his 
physical capacity.  Unfortunately, the profile does not indicate 
what physical defect he had for his "P" profile or whether it 
was related to his gastrointestinal or genitourinary system.  In 
light of these available records, the Board finds the Veteran's 
statements regarding his in-service back and knee disabilities 
are not credible as they are contradicted by his in-service 
statements to a medical examiner and a May 1966 physical profile 
serial report.  

Still, the Veteran underwent several compensation and pension 
examinations during the course of the appeal period.  In July 
2007, he presented for genitourinary and gastrointestinal 
examinations.  The genitourinary portion of the examination 
report indicates that the Veteran complained of urinary urgency, 
dysuria, dribbling, urinary leakage, and urine retention, as well 
as a voiding frequency of every one to two hours and once at 
night.  He also complained of erectile dysfunction and related to 
the examiner that he had previously been diagnosed with an 
enlarged prostate that was most likely due to a psychological 
condition.  The Veteran was diagnosed with erectile dysfunction, 
but the examiner opined that it was less likely than not related 
to his service-connected PTSD because the reviewed medical 
literature stated that the most common cause of psychiatric 
related erectile dysfunction was anxiety and not PTSD.  An 
exception was PTSD related to rape, which the Veteran has not 
alleged.  In this regard, an October 2007 addendum to an August 
2007 compensation and pension examination for PTSD stated that 
the Veteran's panic disorder was not secondary to PTSD and, 
therefore, erectile dysfunction was also not secondary to PTSD.  
Another addendum to this examination in February 2009 also found 
that the Veteran's erectile dysfunction was less likely than not 
due to or aggravated by his service-connected PTSD.  The examiner 
cited the same medical literature as the October 2007 addendum in 
finding that anxiety is the most common cause of psychiatric 
related erectile dysfunction and stated that the Veteran was not 
raped while in service.

After the Board's remand, the Veteran was afforded another 
genitourinary compensation and pension examination in April 2010.  
The Veteran told the examiner that his disorder had its onset in 
1972 and has been progressively worse since.  The examiner 
diagnosed him with erectile dysfunction but could not find that 
the disorder was related to service because he found no evidence 
to indicate it began while on active duty other than the 
Veteran's commentary during the examination.  Therefore, he found 
it was less likely than not related to service.  In this regard, 
the Board notes that the compensation and pension examination 
report indicates the Veteran told the examiner that his 
disorder's onset postdated his discharge by several years when he 
said it began in 1972.  

As for his GERD and gastrointestinal disorders, the Veteran also 
underwent a compensation and pension examination in July 2007.  
The Veteran complained of at least daily gnawing or burning pain 
one to several hours after eating and a history of weekly nausea.  
He told the examiner that he had not had surgery for hiatal 
hernia, had no history of anemia, was diagnosed with hiatal 
hernia and reflux in 1968, and has not been officially diagnosed 
with irritable bowel syndrome.  The examiner diagnosed him GERD, 
hiatal hernia, and irritable bowel syndrome.  However, the 
examiner stated that these disorders were less likely than not 
related to his service-connected PTSD because they are intestinal 
issues involving the digestive system as a whole and the medical 
literature does not list PTSD as a causative factor for these 
conditions.  The aforementioned February 2009 addendum found that 
the Veteran's GERD, hiatal hernia, and irritable bowel syndrome 
were less likely than not due to or aggravated by his service-
connected PTSD because PTSD is not a causative factor of these 
disorders.  Additionally, these conditions have constant medical 
factors such as variable acid production and digestive tract 
intestinal issues, but the Veteran did not have a flashback of 
choking every time he ate and his PTSD did not affect his 
digestion process.  However, the Veteran did have depression that 
affected his desire to eat.  Although this may have affected his 
eating satiety, the examiner found it did not cause or aggravate 
his gastrointestinal disorders because he did not have PTSD with 
the eating or digestive process.

In April 2010, the Veteran was afforded another compensation and 
pension examination.  The Veteran said his GERD had its onset 
many years ago and was accompanied by nausea, vomiting, 
dysphagia, esophageal distress, heartburn or pyrosis, and 
regurgitation.  The examiner diagnosed the Veteran with GERD but 
found it was less likely than not related to active military 
service because he could not find any evidence that they began in 
service.

In support of his claims, the Veteran has submitted his own 
medical literature to try to establish a nexus between the 
Veteran's GERD and erectile dysfunction and his service-connected 
PTSD.  However, none of these articles state that the Veteran's 
specific erectile dysfunction was caused by his specific PTSD.  
Furthermore, the February 2009 clinician had the benefit of 
reviewing this literature before she found that the Veteran's 
PTSD did not cause his GERD or erectile dysfunction.  The Board 
affords her opinion more probative value than the articles 
submitted by the Veteran because her opinion was based on the 
Veteran's specific disorders rather than studies of other 
veterans.  Similarly, the articles submitted after the most 
recent examination also did not comment on the Veteran's specific 
disorders.  In fact, one of these articles stated that the 
relationship between PTSD and that gastrointestinal system has 
not been extensively researched before asserting that researchers 
found that PTSD was related to gastrointestinal symptoms in young 
civilian men.  The article does not state what that relationship 
includes.  Furthermore, none of these articles conclusively state 
that PTSD causes or aggravates erectile dysfunction or GERD.

The Veteran's June 2007 claim also included assertions that he 
injured both knees and his back during service.  The Veteran's 
post service treatment records indicate he underwent a 
lumbosacral fusion and a total left knee replacement.  He has 
also been diagnosed with a spondylitic defect at L5 with a grade 
1 spondylolisthesis.  These records further reveal that he 
injured his back at work in August 1997.  In February 2007, his 
doctor noted that the Veteran had a history of injury to his left 
knee "remotely several years ago" and had cartilage removed in 
1974. 

In April 2010, the Veteran underwent a compensation and pension 
examination for his left knee and spine.  The Veteran told the 
examiner that he fell off an airplane in 1964 at Lincoln Air 
Force Base, causing injuries to his left knee and back.  The 
examiner diagnosed the Veteran with a left knee replacement and 
noted that he complained of daily pain and stiffness in his left 
knee.  The Veteran denied all other injuries besides his claimed 
1964 in-service injury.  The Veteran also complained of low back 
pains with right leg radiation since 1964, at which time he 
claims he fell during service.  The examiner diagnosed the 
Veteran with a mechanical low back strain and a previous fusion.  
The Veteran complained of daily pain and stiffness in his lower 
back with right leg radicular symptoms on a daily basis with some 
flareups.  

After the physical examinations, the examiner stated that there 
was  no documentation in the Veteran's medical service records 
that would indicate that these two issues began during active 
military service.  Therefore, he found they were less likely than 
not due to service.  He also mentioned that they were mentioned 
and reviewed many years after service.  

Several months later, in July 2010, the Veteran underwent a 
compensation and pension examination for his right knee 
disability.  The Veteran reported that he first began having a 
knee pain while on active military duty because of excessive 
marching, requiring his placement on some light duty.  The 
Veteran then claimed that he has had progressive problems with 
his right knee over the last number of years.  His symptoms 
included pain, weakness, stiffness, and catching with some 
flareups.  After reviewing X-rays, the examiner diagnosed the 
Veteran with mild right knee degenerative joint disease.  Because 
he could not find any documentation in the Veteran's service 
treatment records of any right knee disorder or that he underwent 
any treatment or evaluation for his knee within one year of 
release from military service, the examiner stated that he could 
find no evidence to support the Veteran's contention that his 
current knee disorder is due to or the result of active military 
duty.  Therefore, the examiner opined that it was less likely 
than not that the Veteran's right knee disorder was caused by any 
injury, trauma, disease, or other event that occurred during 
active military service.

As mentioned previously, the Board finds that the Veteran's 
statements regarding his in-service injuries to his knees and 
back are not credible because they are contradicted by in-service 
examination reports that occurred after the alleged injuries.  
Additionally, the record does not contain a competent medical 
opinion linking the Veteran's bilateral knee and back 
disabilities to his period of active military service or his GERD 
or erectile dysfunction to either his service-connected PTSD or 
active military service.  Therefore, the Board finds that the 
preponderance of the evidence weighs against the Veteran's 
claims, and his appeals are denied.
 
In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. §  5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the Veteran's claims and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Skin

The Veteran has also filed a claim for service connection for 
skin cancers caused by his exposure to sun and the resultant 
sunburn in Cam Rhan Bay, Vietnam.  The Board observes that the 
Veteran's personnel records indicate that he served on temporary 
duty in the Republic of Vietnam from May 1966 to June 1966.  At 
the outset, the Board notes that the Veteran is competent to 
describe a sunburn in service and finds that there is no evidence 
of record to contradict his statement.  In his April 2010 
compensation and pension examination report, the examiner noted 
that the Veteran reported a history of liquid nitrogen therapy 
and previous excisions for skin cancers and melanoma.  The 
Veteran had various small scars from his previous excisions and 
various actinic lesions about the face.  He also had a melanoma 
removed from his right anterior shoulder three years before the 
examination.  

After examining the Veteran, the examiner diagnosed him with 
melanoma excision and both multiple actinic keratoses and 
excisions over the years.  The examiner then referenced the 
Veteran's statement that he had a very severe sunburn in Vietnam 
in 1966 and commented that the Veteran is very light-skinned.  
The examiner asserted that it is well known in the medical 
literature that, in light skinned individuals, skin cancers are 
very common, especially when sunburns occur.  Therefore, he found 
that it was at least as likely as not that many of the skin 
issues that the Veteran currently has, including actinic 
keratosis, basal cell cancers, squamous cell cancers, and a 
melanoma, had some of their onset secondary to his sunburn in 
Vietnam.  

Since some of the Veteran's service treatment records are 
unavailable and there is nothing in the record to contradict the 
Veteran's claim that he had a sunburn in Vietnam, the Board finds 
that the preponderance of the evidence does not weigh against his 
claim of entitlement to service connection for a malignant 
melanoma.  Therefore, service connection is warranted, and the 
Veteran's appeal is granted.


ORDER

1.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to service-connected posttraumatic stress 
disorder, is denied.

2.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD), also claimed as hiatal hernia and irritable bowel 
syndrome, to include as secondary to service-connected 
posttraumatic stress disorder, is denied.

3.  Entitlement to service connection for status post left total 
knee replacement, claimed as a bilateral knee disability, is 
denied.

4.  Entitlement to service connection for right knee degenerative 
joint disease, claimed as a bilateral knee disability, is denied.

5.  Entitlement to service connection for a spondylolytic defect 
at L5 with a grade 1 spondylolisthesis and status post 
provocative diskography due to a congenital defect in the lumbar 
spine, claimed as a back disability, is denied.

6.  Entitlement to service connection for malignant melanoma in 
situ, excision; acute suppurative folliculitis; and actinic 
keratosis, claimed as a skin disability due to sun exposure, is 
granted.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


